Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority Status
	Priority to parent applications 62/871,397 filed on 07/08/2019 and 62/785,423 filed on 12/27/2018 are acknowledged.

DETAILED ACTION
	The following NON-FINAL Office Action is in response to communication filed on 12/23/2019 regarding application 16/724,905. This response is first action on the merits.

Status of Claims
	Claim(s) 1-20 are currently pending and are rejected as follows.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention(s) is/are directed to a judicial exception (i.e. law of nature, natural phenomenon, or an abstract idea) without significantly more.

	Claims 1-20 are directed towards the receiving of requests for an on-site service, predict an imminent demand for future services, generating a schedule, and reserve in the schedule availability based on the predicted imminent demand. These actions fall within a subject matter of abstract ideas which the courts have considered ineligible (Organizing Human Activity (Managing Personal Behavior or Relationships or Interactions Between People and Fundamental Economic Practices and Principles), and Mental Process with the aid of pen and paper. The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea.
	Under Step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, Claim 1 is directed towards a system comprising a memory which falls under the apparatus category, Claim 11 is directed towards a system comprising a memory which falls under the apparatus category, Claim 20 is directed towards a non-transitory computer readable storage medium which falls under the apparatus category. Accordingly, the claims fall within the four statutory categories of invention (product and apparatus) and will be further analyzed under Step 2 of the Alice/Mayo framework.
	Under Step2A, Prong One, of the Alice/Mayo framework, it must be considered whether the claims recite an abstract idea.
	Regarding representative Independent claims 1, and 20, the claims set forth an invention for the receiving of requests for an on-site service, predict an imminent demand for future services, generating a schedule, and reserve in the schedule availability based on the predicted imminent demand which is directed towards a Mental Process and Organizing Human Activity in the following limitations:
Receive a set of requests reflecting a current demand for onsite services
Predict imminent demand for on-site services based on the historical data
Generate a schedule for a set of field professionals based on the current demand for on-site services; and
Reserve in the schedule availability based on the predicted imminent demand for on-site services
Regarding representative Independent claim 11, the claims set forth an invention for the 
receiving of requests for an on-site service, predict an imminent demand for future services, generating a schedule, and reserve in the schedule availability based on the predicted imminent demand which is directed towards a Mental Process and Organizing Human Activity in the following limitations
Receive a set of requests for on-site service, the set of requests are associated with a number of task types and each request is associated with a different location
Use the historical data to identify service zones in the geographical area associated with predicted demand for specific task types
Determine, based on the requests, a set of daily schedules of tasks of a set of field professionals, and, for a certain daily schedule with a task associated with a location in proximity to an identified service zone, reserve capacity to account for predicted demand; and
Provide…directional instructions to a field professional assigned to the certain daily schedule to a location in proximity to a service zone.
The dependent claims 2-10, and 12-19 merely recite further limitations to the claims above and thus further recite the abstract ideas enumerated above.

	Independent claims 1, 11, and 20 recite:
A memory
A network interface
At least one processor
A non-transitory computer-readable storage medium
These additional elements, considered both individually and as an ordered pair do no more than generally link the use of the abstract idea to a particular technological environment or field of use. These elements are also mere instructions designed to implement the abstract idea (“apply it”) on a computer (See MPEP 2106.05(f)). In the immediate case of the processor, it represents an example insignificant extra solution activity (See MPEP 2106.05(g)). These elements are recited with a high degree of generality, and the specification sets forth the general purpose nature of the technologies required to implement the invention (emphasis added).
Support for this determination is found in paragraphs [108] – [112] of applicant’s specification.
Dependent claims 2-10, and 12-19 do not provide any other additional elements.
Under Step 2B, eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e. whether any additional element, or combination of additional elements, adds an inventive concept to the claim (MPEP 21060.05) as explained with respect to Step 2A, Prong Two, there are several additional elements. The memory, network interface, and non-transitory computer-readable storage medium are at best, the equivalent of merely adding the words “apply it” to the abstract idea. Mere instructions to apply an exception cannot provide an inventive concept. (MPEP 2106.05(f)). The at least one processor represents 
Dependent claims 2-10, and 12-19 do not provide any additional elements and are thus also rejected under 101 for the reasons provided above.

	Claim(s) 1-7, 9-13, 15-17, and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevens (US 2016/0140507 A1) in view of Hauser (US 2012/0330710 A1).

Claim(s) 1 and 20 –
	Stevens discloses the following limitations:
A memory configured to store historical data associated with past demand for field professionals (Stevens: Paragraph 40, “…a memory coupled to the processor for storing digital data; an input digitizer coupled to the processor for inputting digital data; an application program stored in the memory and accessible by the processor for directing processing of digital data by the processor…”)
At least one processor connectable to the network interface, the at least one processor is configured to access the memory and to; (Stevens: Paragraph 40, “…a host server or other computing systems including a processor for processing digital data;”
Receive a set of requests reflecting a current demand for on-site services (Stevens: Paragraph 6, “…service provider schedule and route including receiving a service request from a customer, the service request including customer timing and location requirements…”; Paragraph 34, “Customer order system 322 receives requests for services from customers 372 and schedules appointments with those customers to fulfill those service requests. This can include customer order system 322 providing one or more appointments for the customer to select including providing discounts or other incentives for appointments at preferred times.”; Paragraph 35, “Schedule management system 330 receives requests for service for certain geographic locations and then provides a set of recommended appointment times with expected values for each appointment.”)
Predict imminent demand for on-site services based on the historical data; (Stevens: Paragraph 6, “…service provider schedule and route including receiving a service request from a customer, the service request including customer timing and location requirements…”; Paragraph 34, “Customer order system 322 receives requests for services from customers 372 and schedules appointments with those customers to fulfill those service requests. This can include customer order system 322 providing one or more appointments for the customer to select including providing discounts or other incentives for appointments at preferred 
Generate a schedule for a set of field professionals based on the current demand for on-site services; and (Stevens: Paragraph 52, “In step 425, the appropriate service providers with the necessary qualifications and inventory to perform the requested services are identified. This can include identifying which of the service providers service the region where the customer is located, whether the service providers have an inventory needed to perform the service (either in the vehicle or readily available), and whether any of the service providers has a prior good or bad history with this customer from work history database 352.”; Paragraph 53, “…all schedule openings for these identified providers that are sufficiently long to perform the requested service with a reasonable buffer and within a reasonable time frame while meeting customer timing and location requirements are identified from scheduled services database 346…”)
Stevens does not explicitly disclose providing individual schedules, however, Hauser discloses the following limitations:
Reserve in the schedule availability based on the predicted imminent demand for on-site services (Hauser: Paragraph 8, “The customer may accept the updated appointment, adjust the appointment meeting time or cancelling the appointment without rescheduling. This customer response can be transmitted to the scheduler and the mobile device of the worker. The worker can then go to the next meeting 

Stevens teaches a method for scheduling tasks in accordance to an expected demand related to a predicted service request. Hauser teaches a method or making scheduling adjustments and transmitting information regarding a service request to a professional. At the time of applicant’s filed invention, one of ordinary skill in the art would have combined the method Stevens with the teachings of Hauser, as taught by Hauser (Hauser: Paragraph 8, “The scheduler eliminates the need for customers to have to wait for long periods of time for service workers to arrive and allows them to adjust the meeting appointment based upon their schedules…”)

Claim 2 –
	Stevens in view of Hauser teach the limitations of claim 1.
Stevens does not explicitly disclose providing individual schedules, however, Hauser discloses the following limitations:
Wherein the at least one processor is further configured to reserve availability in the schedule for certain field professionals (Hauser: Paragraph 8, “The customer may accept the updated appointment, adjust the appointment meeting time or cancelling the appointment without rescheduling. This customer response can be transmitted to the scheduler and the mobile device of the worker. The worker can then go to the next meeting at the rescheduled time or cancel the meeting depending upon the customer's instructions.”)

Stevens teaches a method for scheduling tasks in accordance to an expected demand related to a predicted service request. Hauser teaches a method or making scheduling adjustments and transmitting information regarding a service request to a professional. At the time of applicant’s filed invention, one of ordinary skill in the art would have combined the method Stevens with the teachings of Hauser, as taught by Hauser (Hauser: Paragraph 8, “The scheduler eliminates the need for customers to have to wait for long periods of time for service workers to arrive and allows them to adjust the meeting appointment based upon their schedules…”)

Claim 3 –
	 Stevens in view of Hauser teach the limitations of claim 1.
	Stevens further discloses the following:
Wherein the at least on processor is further configured to reserve availability in a schedule for specific task types. (Stevens: Paragraph 43, “Service type information 348 includes information regarding the types of services which can be performed and the tools, parts or other supplies needed to perform these services. Also included are experience and credential requirements for any service providers to perform the services. For example, replacing an electric water heater requires some experience with electrical components and replacing a gas water heater requires some experience with gas components.”)





Claim 4 –
	Stevens in view of Hauser teach the limitations of claim 1
	Stevens further discloses the following:
Wherein the at least one processor is further configured to identify service zones associated with the predicted demand and to reserve availability in a schedule of a field professional traveling to an area associated with the identified service zones (Stevens: Paragraph 88, “a set of known customers are identified as potential customers that are proximately close to a route from the prior customer to the subsequent customer (i.e., those customers immediately prior to and subsequent to the schedule opening) and which may be interested in any of the set of potential services. That is, from the database of known prior customers or otherwise identified potential customers are identified based on their location and potential interest in services. By being proximately close to a route from the prior customer to the subsequent customer (or close to either customer), a potential customer could be reached by the service provider in time to perform some of the determined set of services. Proximately close means that the customer is close in driving time to the currently planned or reasonably alternate route from the prior to the subsequent customer.”)





Claim 5 –
	Stevens in view of Hauser teach the limitations of claims 1 and 4
	Stevens further discloses the following:
Identify a first service zone associated with a first predicted demand and a second service zone associated with a second predicted demand lower than the first predicted demand; and (Stevens: Paragraph 50, “The exact type of service may not be discernible from the customer. Often the service may begin with a professional on-site evaluation and diagnosis. This can be followed by one or more services provided based on that diagnosis. However, an expected set of possible services may be discernable using statistical analysis based on prior experience. For example, a leak in the ceiling could be caused by a leaking pipe, a hot water heater leak, an A/C unit drip pan overflow, etc. This set of possible services can be predicted using statistical analysis including an expected amount of service time to perform the service, service provider qualifications needed to perform the service, and an expected fee for those services.”; Paragraph 88, “This can include looking at prior customer history and customer preferences. For example, a customer who recently had a certain annual service performed would not be interested in the same service at this time. However, if certain non-emergency issues were found during that annual service…”)
When the second service zone is more remote than the first service zone, the at least one processor is configured to: Avoid reserving availability in a schedule of a field professional traveling to an area associated with the first service zone; and (Stevens: Paragraph 42, “is can also include information regarding the route to be taken for determining whether a potential customer may be navigationally proximate to an existing scheduled route…”; Paragraph 54, “This evaluation can be performed by route system 332 using map and route information database 350. Then in step 445, the identified scheduled openings are then filtered to remove those without sufficient time to travel to and from the customer and also perform the services with a reasonable buffer. That is, if there is not sufficient time to travel to a schedule opening (including picking up any tools, parts or other supplies needed), perform the service, and travel to the next appointment with a reasonable buffer, then that schedule opening is removed from the list of schedule openings…”; Paragraph 79, “if the route taken for a provider is inefficient, then a modification may be an improvement. That is, if a service provider drives a much longer distance than if his route was reorganized, then it may be worthwhile to reorganize his or her route. Also, if the routes of two service providers cross each other or if there is an outlier appointment from each service provider that is close to the route of another service provider, then an appointment swap may be appropriate. From this process, a set of candidate appointments are identified for possible swapping for a certain service provider or between service providers…")
Reserve availability in a schedule of a field professional traveling to an area associated with the second service zone. (Stevens: Paragraph 79, “if the route 

Claim 6 –
	Stevens in view of Hauser teach the limitations of claim 1.
	Stevens further discloses:
Wherein the at least one processor is further configured to determine the schedule for a set of field professionals based on the predicted demand for on-site services and locations associated with the set of requests. (Stevens: Paragraph 50, “The exact type of service may not be discernible from the customer. Often the service may begin with a professional on-site evaluation and diagnosis. This can be followed by one or more services provided based on that diagnosis. However, an expected set of possible services may be discernable using statistical analysis based on prior experience. For example, a leak in the ceiling could be caused by a leaking pipe, a hot water heater leak, an A/C unit drip pan overflow, etc. This set of possible services can be predicted using statistical analysis including an expected amount of service time to perform the service, service provider 

Claim 7 –
	Steven in view of Hauser teach the limitations of claim 1.
	Steven does not explicitly disclose monitoring for traffic, however, Hauser discloses the following:
Wherein the at least one processor if further configured to receive traffic data indicative of current conditions and historical traffic conditions. (Hauser: Paragraph 25, “The scheduler 113 can provide estimated meeting times as well as estimated transportation times based upon detected locations, traffic, updates from the workers 115, etc. In an embodiment, the scheduler 113 can obtain current or predicted traffic information from an external traffic information source 112 that can be used to predict the travel times of the workers 115.”)
Predict an imminent traffic condition based on the received traffic data (Hauser: Paragraph 25, “The scheduler 113 can provide estimated meeting times as well as estimated transportation times based upon detected locations, traffic, updates from the workers 115, etc. In an embodiment, the scheduler 113 can obtain current or 
Wherein generating the schedule for the set of field professionals is based on the predicted imminent traffic condition (Hauser: Paragraph 25, “The scheduler 113 can provide estimated meeting times as well as estimated transportation times based upon detected locations, traffic, updates from the workers 115, etc. In an embodiment, the scheduler 113 can obtain current or predicted traffic information from an external traffic information source 112 that can be used to predict the travel times of the workers 115.”)

Stevens teaches a method for scheduling tasks in accordance to an expected demand related to a predicted service request. Hauser teaches a method or making scheduling adjustments and transmitting information regarding a service request to a professional. At the time of applicant’s filed invention, one of ordinary skill in the art would have combined the method Stevens with the teachings of Hauser, as taught by Hauser (Hauser: Paragraph 8, “The scheduler eliminates the need for customers to have to wait for long periods of time for service workers to arrive and allows them to adjust the meeting appointment based upon their schedules…”)

Claim 9 –
	Stevens in view of Hauser teach the limitations of claim 1.
	Stevens further teaches the following:
Use the historical data it identify events associated with irregular past demand for field professionals (Stevens: Paragraph 49, “If the customer is a preexisting customer in purchase history database 354, then a user identifier and a password may be used. If the customer is new, then an account may be established in customer history database 354 including customer identifying information, such as the customer's name, as well as the address/location where the service is to be performed… (e.g., an emergency so as soon as possible, Thursday afternoon, etc.)”)
Predict event-related demand for on-site services based on the irregular past demand; and (Stevens: Paragraph 50, “This can be followed by one or more services provided based on that diagnosis. However, an expected set of possible services may be discernable using statistical analysis based on prior experience. For example, a leak in the ceiling could be caused by a leaking pipe, a hot water heater leak, an A/C unit drip pan overflow, etc. This set of possible services can be predicted using statistical analysis including an expected amount of service time to perform the service, service provider qualifications needed to perform the service, and an expected fee for those services. The appropriate tools, parts or other supplies can also be predicted. Of course, if the actual service differs substantially, a second follow up service.”)
Reserve in the schedule availability based on the predicted event-related demand for on-site services. (Stevens: Paragraph 52, “The amount of time may vary depending on the type of service as well as the qualifications and efficiency of the service provider. This can be performed by service time system 334 using service 

Claim 10 –
	Stevens in view of Hauser teach the limitations of claim 1
	Stevens further discloses:
Determine tools and spare parts required in tasks associated with predicted imminent demand; and (Stevens: Paragraph 51, “then in step 410 the tools, parts or other supplies needed for the service are identified by the service parts system 336 using service type information database 348 including determining whether the appropriate supplies are available in inventory 342. If the appropriate supplies not currently available, then it is determined when the supplies could be obtained.”)
Confirm that the set of field professionals assigned to tasks associated with the current demand will have the tools and spare parts required in tasks associated with predicted imminent demand (Stevens: Paragraph 51, “if the tools, parts or other supplies are currently available or available in a reasonable time (e.g., 48 hours or so depending on the type of service needed), then processing continues to step 425, otherwise processing continues to step 415.”)

Claim 11 –
	
Receive a set of requests for an on-site service, the set of requests are associated with a number of task types and each request is associated with a different location (Stevens: Paragraph 6, “…service provider schedule and route including receiving a service request from a customer, the service request including customer timing and location requirements…”; Paragraph 34, “Customer order system 322 receives requests for services from customers 372 and schedules appointments with those customers to fulfill those service requests. This can include customer order system 322 providing one or more appointments for the customer to select including providing discounts or other incentives for appointments at preferred times.”; Paragraph 35, “Schedule management system 330 receives requests for service for certain geographic locations and then provides a set of recommended appointment times with expected values for each appointment.”)
Use the historical data to identify service zones in the geographical area associated with predicted demand for specific task types; (Stevens: Paragraph 50, “The exact type of service may not be discernible from the customer. Often the service may begin with a professional on-site evaluation and diagnosis. This can be followed by one or more services provided based on that diagnosis. However, an expected set of possible services may be discernable using statistical analysis based on prior experience. For example, a leak in the ceiling could be caused by a leaking pipe, a hot water heater leak, an A/C unit drip pan overflow, etc. This set of possible services can be predicted using statistical analysis including an expected amount of service time to perform the service, service provider 
Determine, based on the requests a set of daily schedules for a set of field professionals, and, for a certain daily schedule with a task associated with a location in proximity to an identified service zone, reserve capacity to account for predicted demand; and (Stevens: Paragraph 52, “In step 425, the appropriate service providers with the necessary qualifications and inventory to perform the requested services are identified. This can include identifying which of the service providers service the region where the customer is located, whether the service providers have an inventory needed to perform the service (either in the vehicle or readily available), and whether any of the service providers has a prior good or bad history with this customer from work history database 352.”; Paragraph 53, “…all schedule openings for these identified providers that are sufficiently long to perform the requested service with a reasonable buffer and within a reasonable time frame while meeting customer timing and location requirements are identified from scheduled services database 346…”)
Stevens does not explicitly disclose providing directional instructions, however, Hauser discloses the following limitations:
Provide, using the network interface, directional instructions to a field professional assigned to the certain daily schedule to a location in proximity to a service zone (Hauser: Figure 3 and 4; Paragraph 32, “In this example, the schedule information is listed 203 as well as written directions from the current location 215, map 217 and work description 219. The map 217 may include an icon for the worker's vehicle 221, street names and an icon for the destination 223.”)
Stevens teaches a method for scheduling tasks in accordance to an expected demand related to a predicted service request. Hauser teaches a method or making scheduling adjustments and transmitting information regarding a service request to a professional. At the time of applicant’s filed invention, one of ordinary skill in the art would have combined the method Stevens with the teachings of Hauser, as taught by Hauser (Hauser: Paragraph 8, “The scheduler eliminates the need for customers to have to wait for long periods of time for service workers to arrive and allows them to adjust the meeting appointment based upon their schedules…”)

Claim 12 – 
	Stevens in view of Hauser teach the limitations of claim 11.
	Stevens further discloses the following:
Is further configured to assign a specific field professional to the certain daily schedule based on the predicted demand for specific task types in the identified service zone and known capabilities of the specific field professional. (Stevens: Paragraph 80, “determine whether the possible swapping would still meet the 



Claim 13 –
	Stevens in view of Hauser teach the limitations of claim 11.
	Stevens further discloses the following:
Is configured to confirm that the field professional assigned to the certain daily schedule is capable to provide the specific task type in the identified service zone (Stevens: Paragraph 80, “determine whether the possible swapping would still meet the customer preferences and requirements as stored in purchase history and user preferences 354 as well as to determine whether the service providers have the necessary skills, tools, or other capabilities necessary to perform the swapped appointment as stored in service type information 348 and work history 352…”)

Claim 15 –
	Stevens in view of Hauser teach the limitations of claim 11.
	Stevens further discloses the following:
Memory is configured to store historical performance data of the plurality of field professionals, and the at least one processor is further configured to determine the 

Claim 16 –
	Stevens in view of Hauser teach the limitations of claim 11.
	Stevens does not teach the following, however, Hauser discloses the following limitations:
When a daily schedule of another field professional has unexpectedly become available, the at least one processor is configured to directed the another field professional to an identified service zone even when no specific request from locations in proximity to the identified service zone has been received. (Hauser: Paragraph 35, “If the customer reschedules, the worker is instructed to arrive at the rescheduled time. In some cases, the rescheduled time may allow enough time for the worker to perform work for another customer. In an embodiment, the scheduler can determine that there is sufficient time for another scheduled customer and transmit an offer for expedited service. If the customer accepts the 

Claim 17 –
	Stevens in view of Hauser teach the limitations of claim 11.
	Stevens does not disclose the limitations below, however, Hauser further discloses the following:
Wherein the directional instructions to the location in proximity to the service zone includes at least one of a waypoint, an address and a driving route. (Hauser: Paragraph 32, “the user interface can provide additional information about each meeting. With reference to FIG. 4, additional information about the second meeting with Mr. Beta is illustrated. In this example, the schedule information is listed 203 as well as written directions from the current location 215, map 217 and work description 219. The map 217 may include an icon for the worker's vehicle 221, street names and an icon for the destination 223…”)

Stevens teaches a method for scheduling tasks in accordance to an expected demand related to a predicted service request. Hauser teaches a method or making scheduling adjustments and transmitting information regarding a service request to a professional. At the time of applicant’s filed invention, one of ordinary skill in the art would have combined the method Stevens with the teachings of Hauser, as taught by Hauser (Hauser: Paragraph 8, “The scheduler eliminates the need for customers to have to wait for long periods of time for service 

Claim(s) 8, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevens (US 2016/0140507 A1) in view of Hauser (US 2012/0330710 A1) and further in view of Jacobs (US 2014/0257900 A1).	
Claim 8 –
	
Stevens in view of Hauser teach the limitations of claims 1 and 7
	Stevens in view of Hauser does not teach the monitoring of weather, however, Jacobs discloses the following:
Receive weather data indicative of a current weather condition; and (Jacobs: Paragraph 30, “Crew planning system 115 may be a partially or fully integrated system comprised of various subsystems, modules and databases. Client 110 comprises any hardware and/or software suitably configured to facilitate entering, accessing, requesting, retrieving, updating, analyzing and/or modifying data. The data may include operational data (e.g., schedules, resources, routes, operational alerts, weather, etc.), human resource data (for example, on-duty and off-duty days for pilots and flight attendants), passenger data, cost data, forecasts, historical data, verification data, asset (e.g., airplane) data, inventory (e.g., airplane seat) data, legal/regulatory data, authentication data, demographic data, transaction data, or any other suitable information discussed herein”)
Predict the imminent traffic condition based on the weather data and the traffic data (Jacobs: Paragraph 30, “Crew planning system 115 may be a partially or fully integrated system comprised of various subsystems, modules and databases. Client 110 comprises any hardware and/or software suitably configured to facilitate entering, accessing, requesting, retrieving, updating, analyzing and/or modifying data. The data may include operational data (e.g., schedules, resources, routes, operational alerts, weather, etc.), human resource data (for example, on-duty and off-duty days for pilots and flight attendants), passenger data, cost data, forecasts, historical data, verification data, asset (e.g., airplane) data, inventory (e.g., airplane seat) data, legal/regulatory data, authentication data, demographic data, transaction data, or any other suitable information discussed herein”)
Wherein generating the schedule for the set of field professionals is further based on the current weather condition (Jacobs: Paragraph 30, “Crew planning system 115 may be a partially or fully integrated system comprised of various subsystems, modules and databases. Client 110 comprises any hardware and/or software suitably configured to facilitate entering, accessing, requesting, retrieving, updating, analyzing and/or modifying data. The data may include operational data (e.g., schedules, resources, routes, operational alerts, weather, etc.), human resource data (for example, on-duty and off-duty days for pilots and flight attendants), passenger data, cost data, forecasts, historical data, verification data, asset (e.g., airplane) data, inventory (e.g., airplane seat) data, legal/regulatory data, authentication data, demographic data, transaction data, or any other suitable information discussed herein”)

Stevens teaches a method for scheduling tasks in accordance to an expected demand related to a predicted service request. Hauser teaches a method or making scheduling adjustments and transmitting information regarding a service request to a professional. Jacobs teaches a method of reserving professionals and predicting need based on schedules, resources, and predicted effects such as weather. At the time of applicant’s filed invention, one of ordinary skill in the art would have combined the method Stevens in view of Hauser with the teachings of Jacobs, as taught by Jacobs (Jacobs: Paragraph 23, “planning systems and methods enable improved reserve demand forecasting. In various embodiments, rather than applying a simple deterministic approach, exemplary crew planning systems and methods are configured to incorporate probabilistic metrics of risk.”)

Claim 14 –
	Stevens in view of Hauser teach the limitations of claims 12
	Stevens in view of Hauser does not teach the monitoring of weather, however, Jacobs discloses the following:
Wherein the memory is further configured to store historic traffic data in a geographical area, and the at least one processor is further configured to determine the plurality of daily schedules of tasks based on the historical traffic data (Jacobs: Paragraph 30, “Crew planning system 115 may be a partially or fully integrated system comprised of various subsystems, modules and databases. Client 110 comprises any hardware and/or software suitably configured to facilitate entering, accessing, requesting, retrieving, updating, analyzing and/or 

Stevens teaches a method for scheduling tasks in accordance to an expected demand related to a predicted service request. Hauser teaches a method or making scheduling adjustments and transmitting information regarding a service request to a professional. Jacobs teaches a method of reserving professionals and predicting need based on schedules, resources, and predicted effects such as weather. At the time of applicant’s filed invention, one of ordinary skill in the art would have combined the method Stevens in view of Hauser with the teachings of Jacobs, as taught by Jacobs (Jacobs: Paragraph 23, “planning systems and methods enable improved reserve demand forecasting. In various embodiments, rather than applying a simple deterministic approach, exemplary crew planning systems and methods are configured to incorporate probabilistic metrics of risk.”)

Claim 19 –
	Stevens in view of Hauser teach the limitations of claim 11.
	Stevens in view of Hauser does not teach the following, however, Jacobs teaches the following;
Wherein the at least one processor is further configured to receive environmental data indicative of future events that can affect certain locations in the geographical area, and wherein identifying the service zones in the geographical area is further based on the environmental data. (Jacobs: Paragraph 30, “Crew planning system 115 may be a partially or fully integrated system comprised of various subsystems, modules and databases. Client 110 comprises any hardware and/or software suitably configured to facilitate entering, accessing, requesting, retrieving, updating, analyzing and/or modifying data. The data may include operational data (e.g., schedules, resources, routes, operational alerts, weather, etc.), human resource data (for example, on-duty and off-duty days for pilots and flight attendants), passenger data, cost data, forecasts, historical data, verification data, asset (e.g., airplane) data, inventory (e.g., airplane seat) data, legal/regulatory data, authentication data, demographic data, transaction data, or any other suitable information discussed herein”)

Stevens teaches a method for scheduling tasks in accordance to an expected demand related to a predicted service request. Hauser teaches a method or making scheduling adjustments and transmitting information regarding a service request to a professional. Jacobs teaches a method of reserving professionals and predicting need based on schedules, resources, and predicted effects such as weather. At the time of applicant’s filed invention, one of ordinary skill in the art would have combined the method Stevens in view of Hauser with the teachings of Jacobs, as taught by Jacobs (Jacobs: Paragraph 23, “planning systems and methods enable improved reserve demand forecasting. In various embodiments, rather than applying a simple 

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevens (US 2016/0140507 A1) in view of Hauser (US 2012/0330710 A1) and further in view of Marco (US 2018/0137594 A1).	




Claim 18 –
	Stevens in view of Hauser teach the limitations of claim 11.
	Stevens in view of Hauser does not teach the following, however, Marco teaches the following:
Wherein the at least on processor is further configured to assign at least one location-agnostic task to the field professional to fill the reserved capacity when no additional on-site tasks are scheduled in the service zone. (Marco: Paragraph 12, “any of which could send a transportation request to the driver at a particular moment. In various embodiments, a transportation service reserves drivers to accept transportation requests from the transportation service (and to forego transportation requests from other transportation services) by sending the driver an idle mode offer specifying a compensation amount to incentivize the driver to remain idle…”)

Stevens teaches a method for scheduling tasks in accordance to an expected demand related to a predicted service request. Hauser teaches a method or making scheduling adjustments and transmitting information regarding a service request to a professional. Marco teaches a method for providing incentive for a professional to remain location-agnostic or idle. At the time of applicant’s filed invention, one of ordinary skill in the art would have combined the method Stevens in view of Hauser with the teachings of Marco, as taught by Marco (Marco; Paragraph 12, “of the present disclosure may enhance the experience of passengers and drivers associated with a transportation service by offering drivers incentives to remain available to service transportation requests from the transportation service.”)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Goldstein (US 2017/0178259 A1)
Comerford (US 10937004 B2)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip N Warner whose telephone number is (571)270-7407.  The examiner can normally be reached on Monday-Friday 7am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Philip N Warner/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624